DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Restriction Requirement

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claims 1-6, 8-13, and 15, drawn to a biofilm deactivating composition comprising: at least one biocide, wherein the biocide is a peroxygen compound, fatty acid, anionic surfactant and/or quaternary ammonium compound; and a hydronium ion source, wherein the hydronium ion source is a strong acid comprising one or more of sulfuric acid, nitric acid, hydrochloric acid, phosphoric acid, hydrobromic acid, hydroiodic acid, or methane sulfonic acid, classified in class A01N 31/02.
 	
Group II.  Claims 16-22, drawn to a method of deactivating, reducing and/or removing adhered bacteria or biofilm from a surface comprising: 15 contacting a microbial population with the composition according to any one of claims 1-15; and reducing and/or eliminating the microbial populations, classified in class A01N 59/00. 	
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process of using that product, such as in cleaning sintered glass frits without damaging the glass. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 	
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
1) Applicant is required to elect a biocide from the species recited in claim 1.

2) If applicant elects a peroxygen compound in claim 1, applicant must elect a single species from the species recited in claim 2.

3) If applicant elects a fatty acid in claim 1, applicant must elect a single species from the species recited in claim 6.

4) If applicant elects an anionic surfactant in claim 1, applicant must elect a single species from the species recited in claim 8.

5) If applicant elects a quaternary ammonium compound in claim 1, applicant must elect a single species from the species recited in claim 11, specifying each of R1, R2, R3, and R4.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 
 	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 



Telephonic Election
During a telephone conversation with attorney Jill Link on 23 November 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6, 8-13, and 15, and the species of biocide of a peroxygen compound, and the species of peroxygen compound of a peroxycarboxylic acid.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 6, 8-12, and 16-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claims 7 and 14 are cancelled.
Claims 1-6, 8-13, and 15-22 are pending.
Claims 6, 8-12, and 16-22 are withdrawn.
Claims 1-5, 13, and 15 are examined on the merits in this prosecution.

Claim Informalities
Claim 1, last line, recites “at least a 5-log reduction.” This claim language does not recite what is being reduced. The Examiner suggests adding the term ---in the population of microorganisms and pathogens in the biofilm--- after the term “reduction”, as set forth in the specification on page 8.


CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man (US 7,569,232).
Claim 1 is drawn to a composition comprising at least one biocide, where the biocide is a peroxygen compound; and a strong acid comprising one or more of sulfuric acid, nitric acid, hydrochloric acid, phosphoric acid, hydrobromic acid, hydroiodic acid, or methanesulfonic acid, wherein a solution of the composition at a concentration of at least about 100 ppm provides at least a 5-log reduction of the population microorganisms.
Man teaches medium chain peroxycarboxylic acid compositions for reducing the population of microorganisms (Abstract). Man teaches composition K (Table 2, col 48; shown below):

    PNG
    media_image1.png
    221
    186
    media_image1.png
    Greyscale

In this example, Man teaches the medium chain peroxycarboxylic acid is peroxyoctanolic acid, the medium chain carboxylic acid is octanoic acid, the stabilizing agent is HEDP (1-hydroxy ethylidene-1,1-diphosphonic acid (CH3C(PO3H2 )2OH)), and the acidulant is concentrated sulfuric acid (col 46: 50-57). Man teaches that at a concentration of 0.086% (860 ppm), the log reduction of greater than 7 log units when tested against E. coli or S. aureus (Table 13, col 57), and the same efficiency is recited for a 0.057% solution (570 ppm). 
Regarding the limitation “a use solution of the composition at a concentration of at least about 100 ppm provides at least about a 5-log reduction,” the composition K of Man recites each of the components and a composition within the claimed concentration. As set forth in MPEP 2112.01(II), if the prior art composition is physically the same as claimed composition, it necessarily has the same properties. Therefore, the composition of Man is taken to be effective against the cited biofilm. Furthermore, Man teaches a composition effective against S. aureus, a bacteria recited in the instant specification (Example 1, pg 28) as populating the recited biofilm.  
Man teaches the presence of a stabilizer in composition K, meeting the limitations of claim 15.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Man (cited above).
 For the purposes of this rejection, it is assumed that Man does not teach a biofilm deactivating composition as recited in claim 1 to anticipate claim 1. 
Man teaches medium chain peroxycarboxylic acid compositions for reducing the population of microorganisms (Abstract). Man teaches composition K (Table 2, col 48; shown below):

    PNG
    media_image1.png
    221
    186
    media_image1.png
    Greyscale

In this example, Man teaches the medium chain peroxycarboxylic acid is peroxyoctanolic acid, the medium chain carboxylic acid is octanoic acid, the stabilizing agent is HEDP (1-hydroxy ethylidene-1,1-diphosphonic acid (CH3C(PO3H2 )2OH)), and the acidulant is concentrated sulfuric acid (col 46: 50-57). Man teaches that at a concentration of 0.086% (860 ppm), the log reduction of greater than 7 log units when tested against E. coli or S. aureus (Table 13, col 57), and the same efficiency is recited for a 0.057% solution (570 ppm). 
Regarding the limitation “a use solution of the composition at a concentration of at least about 100 ppm provides at least about a 5-log reduction,” the composition K of Man recites each of the components and a composition within the claimed concentration. As set forth in MPEP 2112.01(II), if the prior art composition is physically the same as claimed composition, it necessarily has the same properties. Therefore, the composition of Man is taken to be effective against the cited biofilm. Furthermore, Man teaches a composition effective against S. aureus, a bacteria recited in the instant specification (Example 1, pg 28) as populating the recited biofilm.  
For claim 5, Man teaches a concentration of peroxycarboxylic acid of from
about 100 to about 250 ppm (col 35: 33-50), overlapping the claimed concentration range. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
For claim 13, Man teaches a concentration of hydronium ion source (acidulant) of from about 0.001% to about 30% (col 12: 37-38), overlapping the claimed range. 
Man teaches the presence of a stabilizer in composition K, meeting the limitations of claim 15.
The examiner acknowledges that some picking and choosing was used to arrive at the instantly claimed compositions in view of Man. However, the claimed combination of components is taught as known and used for reducing microbial populations. Further, Man teaches administration with the same excipients as those described by the instant specification. It would have therefore been prima facie obvious to a person having ordinary skill in the art to administer the claimed combination of ingredients with a reasonable expectation of success that the treatment would be deactivate a biofilm composition. See MPEP 2143 part (I)(A); see also KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).


Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent 7,887,641 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a medium chain peroxycarboxylic acid in the claimed amount and an acidulant such as sulfuric acid, hydrochloric acid, and methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.

2) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent 8,114,222 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a medium chain peroxycarboxylic acid in the claimed amount and an acidulant such as sulfuric acid or nitric acid, and methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.

3) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent 8,398,781 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a peroxygen compound in the claimed amount and an acidulant such as sulfuric acid or nitric acid, and methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.

4) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-28 of U.S. Patent 8,871,807 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a peroxycarboxylic acid in the claimed amount and an acid such as sulfuric acid or methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.
5) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 8,999,175 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a peroxycarboxylic acid in the claimed amount and an inorganic acid such as phosphoric acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.

6) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-19 of U.S. Patent 9,462,806 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a peroxycarboxylic acid in the claimed amount and an inorganic acid such as phosphoric acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.

7) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-22 of U.S. Patent 9,540,598 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a peroxycarboxylic acid in the claimed amount and an acid such as sulfuric acid or methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.

8) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent 10,031,081 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a peroxycarboxylic acid in the claimed amount and an acid such as sulfuric acid or methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.

9) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 10,077,415 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a peroxycarboxylic acid in the claimed amount and an acid such as sulfuric acid or methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.
10) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 10,368,555 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a peroxy acid in the claimed amount and an acid such as sulfuric acid or methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.

11) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 11,026,421 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a composition comprising a peroxycarboxylic acid in the claimed amount and an acid such as sulfuric acid, phosphoric acid, and/or methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.

12) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/302,678 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a composition comprising a peroxycarboxylic acid in the claimed amount and an acid such as nitric acid, sulfuric acid, phosphoric acid, and/or methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-43 of copending Application No. 17/444,848 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a composition comprising a peroxycarboxylic acid in the claimed amount and an acid such as nitric acid, sulfuric acid, phosphoric acid, and/or methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14) Claims 1-5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/658,471 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a composition comprising a peroxycarboxylic acid in the claimed amount and an acid such as nitric acid, sulfuric acid, phosphoric acid, and/or methanesulfonic acid. Since this composition reads upon the instantly recited limitations, the copending claims read upon the instantly recited composition.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612